

116 SRES 428 ATS: Authorizing the taking of pictures and filming in the Chamber of the Senate for use by the Capitol Visitor Center.
U.S. Senate
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 428IN THE SENATE OF THE UNITED STATESNovember 18, 2019Mr. Blunt (for himself and Ms. Klobuchar) submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing the taking of pictures and filming in the Chamber of the Senate for use by the Capitol
			 Visitor Center.
	
		1.Authorization of taking of pictures and filming in the Senate Chamber for use by the Capitol
			 Visitor Center
 (a)AuthorizationSubject to subsection (b), paragraph 1 of rule IV of the Rules for the Regulation of the Senate Wing of the United States Capitol and Senate Office Buildings (prohibiting the taking of pictures in the Senate Chamber) is temporarily suspended—
 (1)for the purpose of permitting the taking of pictures and filming while the Senate is in session or in recess; and
 (2)for a period not to exceed a total of 7 days, of which the dates, locations, and times shall be determined by the Committee on Rules and Administration.
 (b)Limitation on use of imagesThe pictures taken and film made under subsection (a) may only be used by the Capitol Visitor Center for exhibits, digital interactive displays, and video presentations in the Capitol Visitor Center that have been approved by the Committee on Rules and Administration.
 (c)ArrangementsThe Capitol Visitor Center, in collaboration with the Sergeant at Arms and Doorkeeper of the Senate and the Secretary of the Senate, shall make the necessary arrangements to carry out this resolution, including such arrangements as are necessary to ensure that the taking of pictures and filming conducted under this resolution does not disrupt any proceeding of the Senate.